Citation Nr: 1606923	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-24 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right biceps disability.

5.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to an increased rating for limitation of motion of the right knee, rated as 10 percent disabling prior to December 4, 2013, and as 20 percent disabling from that date.

9.  Entitlement to an increased rating for subluxation of the right knee, rated as 20 percent disabling prior to December 4, 2013, and as 30 percent disabling from that date.

10.  Entitlement to an increased (compensable) rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 1994.

This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2012 and July 2012 rating decisions of the RO in Wichita, Kansas.

In its March 2012 rating decision, the RO denied service connection for a psychiatric disorder, to include major depressive disorder with alcohol dependence, posttraumatic stress disorder (PTSD) with panic disorder, anxiety disorder, mood disorder, suicidal ideation, obsessive compulsive disorder and bipolar disorder.  The RO also denied service connection for a right shoulder disability, a right biceps disability, bilateral CTS, a pinched nerve in the neck, and hypertension.

In its July 2012 rating decision, in pertinent part, the RO granted a separate 10 percent rating for limitation of motion of the right knee, effective April 5, 2012, granted an increased 20 percent rating for residuals of sprain of the right knee, effective April 5, 2012.  The RO also determined that new and material evidence had not been submitted to reopen a claim for service connection for bilateral hearing loss.

In a November 2013 rating decision, the RO denied service connection for bipolar disorder.  

In a January 2014 rating decision, the RO granted an increased 30 percent rating for service-connected right knee subluxation, and an increased 20 percent rating for limitation of motion of the right knee, each effective December 4, 2013.  Since this increase did not constitute a full grants of the benefits sought, these increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

A videoconference hearing was held in March 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The evidence shows that the Veteran has been diagnosed with multiple psychiatric disorders, including major depression, bipolar disorder, and others.  His claim for service connection for a psychiatric disorder therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Additional evidence was received from the Veteran in July 2015.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The Board acknowledges that the issues of entitlement to service connection for a gastrointestinal disorder and erectile dysfunction, an increased rating for a service-connected left knee disability, and a total disability rating based on individual unemployability (TDIU) have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to increased ratings for service-connected right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for bilateral hearing loss in a November 1994 rating decision and properly notified the Veteran, who did not appeal that decision. 

2.  The additional evidence received since that November 1994 rating decision is either cumulative or redundant of evidence already of record and considered in that decision, and does not raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  The Veteran does not have a current diagnosis of PTSD that is related to a verified in-service stressor.

4.  The competent and probative evidence is in relative equipoise as to whether the Veteran's current major depressive disorder with psychotic symptoms is due to service.

5.  The weight of the probative evidence shows that the Veteran's other current psychiatric disorders manifested years after his active service, and are not related to service.

6.  The preponderance of the competent and credible evidence indicates that the Veteran's hypertension did not become manifest until many years after discharge from service and is not shown to be etiologically related to service or a service-connected disability.

7.  The weight of the probative evidence shows that the Veteran's current disabilities of the right shoulder, right biceps, neck, and bilateral CTS manifested several years after his active service, and are not related to service.

8.  Throughout the period on appeal, the Veteran's PFB has been mild and affecting less than 5 percent of his entire body and less than 5 percent of exposed areas, without the need for intermittent systemic therapy, such as corticosteroids or other immunosuppressant drugs, and is not manifested by disfigurement of the head, face, or neck, or scars.  


CONCLUSIONS OF LAW

1.  The November 1994 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015). 
 
2.  New and material evidence not having been submitted, the claim for service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
 
3.  Resolving reasonable doubt in his favor, major depressive disorder with psychotic symptoms was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  Other psychiatric disorders, to include PTSD, were not incurred in or aggravated by service, nor may they be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
 
5.  Hypertension was not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.310 (2015).

6.  Current disabilities of the right shoulder, right biceps, and neck, and bilateral CTS, were not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

7.  The criteria are not met for an increased compensable rating for service-connected  PFB.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7800-7806, 7813 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in February 2012 and June 2012.  Additional notice was provided in letters dated in August 2012 and February 2013.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and testimony in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, afforded the appellant a VA examination, and obtained a medical opinion as to the etiology of the current psychiatric disability.  

The Veteran has never identified or provided any details of any alleged in-service stressor in support of his PTSD claim, despite the RO's request for this information, and thus no attempts could be made to verify any stressor.  See March 2012 VA memorandum; Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board notes that a VA examination and opinion were not obtained on the claims for service connection for hypertension, a right shoulder disability, a right biceps disability, a neck disability, and bilateral CTS.  However, as will be discussed more fully below, there is no competent evidence of these conditions during service, no competent evidence suggesting any relationship between the claimed conditions and service or a service-connected disability, and there is probative evidence of a recent post-service work-related injury to the shoulder, neck, and arms.  In fact, the Veteran explicitly testified that his right shoulder and arm disabilities began after service.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).

The Board notes that a VA medical opinion was not obtained in connection with the appeal for service connection for bilateral hearing loss.  However, as new and material evidence has not been submitted for this claim, a VA medical opinion is not required.  See 38 U.S.C.A. § 5103A.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the March 2015 Board hearing.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


New and Material Evidence

In its July 2012 rating decision, the RO found that new and material evidence had not been received to reopen the previously denied claim for service connection for bilateral hearing loss.  In its January 2014 statement of the case, the RO reopened and denied the claim.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible).

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran submitted his original claim for service connection for bilateral hearing loss, contending that he had high frequency hearing loss that was incurred from 1993 to 1994.  In an unappealed November 1994 rating decision, the RO denied entitlement to service connection for bilateral hearing loss, finding that the evidence failed to show that he had a current hearing loss disability under VA standards.  The RO properly notified the Veteran of this denial, he did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the November 1994 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

The evidence of record at the time of the prior final November 1994 rating decision included service treatment records, which were negative for a bilateral hearing loss disability, including on separation medical examination in April 1994, and an April 1994 report of medical history showing that the Veteran denied a history of hearing loss.  Audiometric testing on separation examination revealed right ear decibel thresholds of 10, 5, 0, 10, and 5, and left ear decibel thresholds of 15, 10, 10, 0 and 15, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Evidence of record at the time of the prior decision also included VA medical records.  At the time of that decision, it was noted that the Veteran failed to report for a VA audiological examination scheduled in connection with his claim.  

At the time of the prior final November 1994 decision, there was no competent and credible evidence showing a current hearing loss disability that was related to service.

In March 2012, the Veteran filed an application to reopen a claim for service connection for bilateral hearing loss.

Evidence received since the prior final decision includes a report of a June 2012 VA audiology consult reflecting that the Veteran was seen for a hearing evaluation due to complaints of hearing loss.  He reported that his last hearing evaluation was in 1992 when he was in the Navy.  He denied any ear pain, ear infections, fullness, ear surgeries, or ear injuries.  He reported noise exposure during service in the Navy, specifically from working on the mulcher machine.  He said he sometimes wore hearing protection, and reported failing his Navy hearing test.  He denied being in combat.  He stated that since separation from service, he had worked in security and as a milkman.  He denied being in any noisy environments.  On examination, audiometric testing revealed right ear decibel thresholds of 10, 15, 15, 20, and 20, and left ear decibel thresholds of 25, 20, 25, 25, and 25 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Maryland CNC tests were not done.  The examiner indicated that the Veteran had normal hearing sensitivity bilaterally. 

Additional evidence received since the prior final decision also includes a report of a December 2013 VA compensation examination.  Audiometric testing was conducted, but the examiner indicated that the test results were not valid for rating purposes and were not indicative of organic hearing loss.  The examiner stated that the audiometric results were invalid due to poor inter test consistency.  Similarly, speech recognition scores using the Maryland CNC word list were also not reported.  The examiner indicated that use of the word recognition score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of pure tone average and word recognition scores inappropriate.  The examiner indicated that the Veteran has normal hearing in each ear, and he did not have hearing loss that impacted the ordinary conditions of daily life, including ability to work.  The examiner observed that his last exam dated in June 2012 documented that the Veteran had normal hearing, bilaterally, and that the current exam results had poor inter test consistency and should not be used for any purpose. 

The additional medical evidence is new, but is not material, as it does not demonstrate that the Veteran has a current hearing loss disability pursuant to 38 C.F.R. § 3.385, and as it does not link a current hearing loss disability with service.

During the course of the appeal, the Veteran has submitted statements and testimony to the effect that he incurred bilateral hearing loss in service.  These statements are duplicative or cumulative, not new, as the Veteran is merely reiterating the same arguments he made prior to the prior denial of his claim in November 1994.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by the decision maker at time of prior final disallowance of the claim is not new evidence). 

None of the additional evidence, even when considered in combination with the other evidence of record, is new and material.  Thus, this evidence does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim.  The prior denial is final, and the claim for service connection for bilateral hearing loss is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade, supra.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

As a general proposition, no compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.

Certain diseases like cardiovascular-renal disease (including hypertension), arthritis, psychoses, and other organic diseases of the nervous system are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The term "psychosis" includes any of the following disorders listed in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5):  brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance/medication-induced psychotic disorder.  38 C.F.R. § 3.384 (2015); see also 38 C.F.R. § 4.125.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Sensorineural hearing loss, as an organic disease of the nervous system, is considered listed in C.F.R. § 3.309(a).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  38 C.F.R. § 3.310(b).  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A review of the evidence reflects that the Veteran has been diagnosed with a psychiatric disorder, a right shoulder disability, a right biceps disability, bilateral CTS, a neck disability, and hypertension.  Consequently, the determinative issue is whether or not these current disabilities are attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

Acquired Psychiatric Disorder 

The Veteran claims that he has an acquired psychiatric disorder to include depression, bipolar disorder, PTSD, mood disorder, suicidal ideations, anxiety disorder, panic disorder, obsessive compulsive disorder, and alcohol dependence as a result of his service.  In his initial claim, he asserted that his current psychiatric disorder began in 1993 aboard the USS Ogden.  In July 2014, the Veteran's representative contended that service connection was warranted for a psychiatric disorder on a direct basis or as secondary to his service-connected knee disability and/or PFB.

The Veteran's DD Form 214 reflects that he served in the U.S. Navy from June 1990 to June 1994, and served on the USS Ogden.  His primary military occupational specialty was that of a radioman, and he had more than three years of sea service, with no foreign service.  He did not receive any combat citations.

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2015).

As noted above, the Veteran has never provided any details of any alleged in-service stressor in support of his PTSD claim, despite the RO's request for this information.

Service treatment records reflect that a mid-February 1993 consultation request from the mental health department of the Long Beach Naval Hospital reflects that the Veteran had multiple plans for suicide.  He was then stationed with the USS Ogden.  The provisional diagnosis was adjustment disorder with depressed mood, rule out personality disorder NOS.  He was referred to a VA Medical Center (VAMC).  He was admitted to a VA locked unit for suicide precautions.

VA medical records from Long Beach VAMC dated during service reflect that the Veteran was hospitalized in February 1993.  It was noted that the Veteran worked as a radioman on the USS Ogden.  The Veteran reported that since boot camp he had received negative feedback, and felt overwhelmed by the amount of stress he recently felt on his job.  He felt that there was a lack of comradery within the military in general, and that especially on his ship, the attitude was one of "dog eat dog, every man for himself."  He said that he worked with top secret material which caused a high degree of stress on his job.  The patient said that because of his high degree of stress, he had begun to think about suicide in the past several weeks, and had a plan of jumping off a bridge or hanging himself.  He denied any recent change in appetite, sleep psychomotor symptoms, change in energy or anhedonia.  The weekend prior to admission, the patient had signed a contract with the ship's doctor, saying that he would not harm himself, however, on the Sunday of admission, the patient felt that he would not be able to last a weekend without harming himself.  He denied a past psychiatric history or past suicide attempts.  On mental status examination, he was well groomed with slightly depressed mood and broad, but appropriate affect.  Thought processes were organized with some tangentiality.  Thought content was without delusions. There were no auditory or visual hallucinations, no homicidal ideation and no suicidal ideation, intent or plan at the time of presentation.  He was cognitively intact, and insight and judgment were assessed to be fair.  He denied suicidal ideation upon admission to the hospital, and claimed that as soon as he left his duty, his stress level decreased dramatically.  He was rather vague in describing what the exact details were about his duty that caused him undue stress, but more pointedly discussed dissatisfaction with the military in general.  He expressed a strong desire to be separated from the military, and felt that this was his only reasonable course of action.  

The examiner stated that he displayed no symptoms of an affective illness, with no vegetative signs of decrease in sleep or appetite, or signs of a thought disorder.  The Veteran described himself as a perfectionist, and upon further questioning, it was noted that the patient did have a preoccupation with details, rules and order to the extent that at times, the major point of the activity was lost.  He was also noted to have some inflexibility about matters of ethics and values.  He was discharged to the Navy Hospital with recommendation from our treatment team that the patient be separated from the military to avoid future job-related stress.  No medications were given.  The discharge diagnoses in early March 1993 were as follows:  Axis I:  occupational difficulty, and Axis II:  obsessive compulsive personality traits.  A handwritten discharge note dated the same day reflects an Axis I diagnosis of occupational difficulty, and an Axis II diagnosis of passive aggressive traits.

A March 1993 service treatment record reflects that the Veteran attended an administrative separation group, took tests, and a follow-up appointment was made.  His affect was positive and full range.  His goal was to get out of the Navy.  Psychological test results are contained within the service treatment records.

A March 1993 note from the mental health department of the Long Beach Naval Hospital reflects that the Veteran was interviewed and his records were reviewed following his discharge from the VAMC Long Beach.  He reported an occupational problem leading to stress and feelings of depression, and did not want to continue his Navy career.  He said he tried to cope but now wanted an administrative separation.  He denied suicidal ideation, homicidal ideation, and delusional ideation.  He denied abusing alcohol or drugs.  On mental status examination, he was alert, oriented times four, and not in acute distress.  Speech was normal, with good eye contact, and insight and judgment were fair.  The examiner indicated that there was no indication of a thought disorder or organic impairment.  His affect was full range but he was anxious about his Navy career.  The diagnostic impression was occupational problem, and rule out personality disorder.  The recommendation was that he was fit for duty per psychiatry.

Service treatment records reflect that on separation medical examination in April 1994, the Veteran's psychiatric system was listed as normal.  In an April 1994 report of medical history, he denied a history of depression or excessive worry, and nervous trouble of any sort.

Records on file reflect that the Veteran was a police officer for approximately 13 years after service.

Post-service medical records are negative for complaints, treatment or diagnosis of a psychiatric disorder for several years after separation from service.

Private medical records from Via Christi Regional Medical Center dated in November 2007 reflect that the Veteran was admitted for treatment of recurrent major depressive disorder with suicidal ideation.  He reported increasing anxiety and depression for three weeks and outpatient failure.  His psychiatrist requested hospitalization.  He was currently suspended from his work with pay.  He had been accused by a female that he pulled a gun on her in front of her family and friends and the case was before the district attorney.  He went back to his wife of several years.  He reportedly had no prior inpatient treatment.  He reported receiving treatment for depression for one year, and had been taking Effexor and Risperdal for this.  Prior to that, his family physician prescribed antidepressant medication.  The Veteran reported that his mother was a child psychologist who taught in school and his father was a psychiatric social worker. It was noted that the Veteran finished high school, was in the Navy for four years, and then the police department for 13 years.  He was a recovering alcoholic, and had been sober for fifteen months.  M.H.S., MD, indicated an Axis I diagnostic impression of mood disorder, not otherwise specified (NOS).
 
VA medical records dated from 2008 to the present reflect ongoing treatment for psychiatric conditions, primarily diagnosed as major depressive disorder with psychotic features, and bipolar disorder, as well as treatment for alcohol dependence.
  
On VA mental disorders examination in May 2011, the examiner indicated that the claims file was reviewed.  The Veteran reported that he did not drink any alcohol until age 21, during service.  The examiner noted that the Veteran's VA mental health intake in 2008 reflected that the Veteran reported that his father had a history of alcoholism and depression and had been intermittently suicidal, and his mother had a history of severe problems with anxiety/worry.  He reported prior psychiatric hospitalizations in 1993 and November 2007.  The Veteran reported that he made a superficial cut on his wrist and ended up talking to a chaplain once back on his first ship in the Navy, and then did okay for a while, but then got depressed again.  He stated that his first actual psychiatric assessment and/or treatment was in 1993 when he was "locked up."  He said he was very depressed at the time and did not want to live and told the ship doctor about it, which resulted in the hospital admission.  He was not given medication, but was hospitalized for 3-4 days.  He received no further treatment for the next year in service, he stated.  He was not sure when he next sought treatment or the name of his civilian family doctor, but remembered taking Prozac for a while in the 1990s, then switching to different antidepressants throughout the years.  He stated that he had called the suicide hotline different times over the years, as well, probably dating back to "not that long after" he got out of the service.  He did not remember the first time he saw an actual mental health professional, but this might have been in 2006, per available records.  The examiner noted that the Veteran had been driving a city bus for the past 2.5 years and enjoyed this job. 

Prior to that time, he worked a few months for a hotel doing security work and transportation, before being hired by the city.  Prior to that, he worked for 13 years in the city police department until his resignation in October 2007.  The Veteran stated that he quit that job because stress, depression, and anxiety just overcame me.  He stated that this job was extremely stressful.  He related that he was almost killed back in 2003, which "kinda messed me up a little bit."  He stated that a young kid shot at him.  He received counseling after this incident, through the police department, but only saw the psychologist a couple of times, and told him that he was doing better.  In contrast, his mental health clinic notes reflect that he quit the force while on suspension before being fired, which was seemingly related to anger problems.  The Axis I diagnosis was major depressive disorder, recurrent, severe, and alcohol abuse history.  The Axis II diagnosis was probable personality disorder NOS with avoidant and passive features.   The examiner stated that the Veteran's service treatment records were reviewed, and summarized relevant records.  The examiner noted that some psychological  testing was done right after this hospital discharge, and there was no actual write-up of this testing for review, just graphs and raw data for the MCMI.  The examiner opined that he endorsed items of such pattern to meet the level of a personality disorder.  

The VA examiner opined that the Veteran's current major depressive disorder was not caused by or a result of his military service.  There was no evidence that the Veteran had a major depressive disorder in the military, as noted by the above military medical record note review.  He seemed to have a situational type of depression, or an adjustment disorder, at that time, which the military psychiatric providers considered as an "Occupational Problem" since his dissatisfaction centered solely on the military and his goal was to get out of the service. They noted that he had no neurovegetative symptoms of depression at the time (he was sleeping and eating just fine, and his concentration, memory, thinking ability, energy, and affective range were noted to be within normal range.  He did not appear depressed and denied suicidal thoughts immediately after being admitted to the naval hospital).  He did not seem to have further follow-up beyond the psychological testing, which was right after that brief hospital stay for crisis intervention.  Also, there was no evidence in the records that he sought psychiatric treatment until several years after his military discharge. 

The examiner indicated that the Veteran currently met the criteria for a diagnosis of major depressive disorder, recurrent, manifested by severely depressed mood, low energy, changes in appetite, sleep disturbance, lack of motivation, and decrease in his usual interests and pleasurable activities.  He also reported associated severe anxiety with any stressful issues, worse of late due to the recent death of his mother after her battle with cancer, as well as a recent divorce.  He reported a daily struggle with suicidal thoughts with lack of desire to continue living, some hopeless, helpless, and worthless feelings.  From the history, it seems he has struggled intermittently for many years with thoughts of giving up and resorting to suicide as his method of coping when overwhelmed by various stressors and extremely anxious, and this seemed most likely a function of an Axis II diagnosis, rather than merely due to a major depressive disorder.  According to his mental health clinic notes, he apparently grew up in a home where he witnessed his father struggle with these type of thoughts, as well.  He cannot recall the last time he was truly in a euthymic state (had a real remission from depressive symptoms).  However, he had a history of functioning well enough that he maintained a job with the city police department for 13 years until 2007, and he was in a 10-year marriage.  He reported good relationships with his family of origin and his children, as well as a few friends.  He reported liking his current job as a city bus driver but sometimes called in sick when he felt depressed and/or anxious.  The examiner opined that there were grief issues involved with his recent increase in depression, with the loss of his mother and his marriage.  The Veteran reported that recurrent distressing memories recently about issues to do with his mother's death, his marital loss, and about the time on the police force when someone shot at him.  The examiner indicated that with his tendency to be vague and passive/avoidant, and to downplay his alcohol use, the degree to which alcohol might play a role in his recent depression problem was unknown at this time. 

Private medical records from Kansas University School of Medicine, at Via Christi Regional Medical Center dated in January 2012 reflect that he was admitted for depression.  He said he was hurt on the job in December, and he resigned and filed for worker's compensation.  He reported drinking 4-5 beers daily.  He said he was sober from alcohol from 2008 to 2010, but started drinking again in 2010.  He denied ever attempting suicide.  He reported flashbacks and nightmares after getting shot at while on the job.  He said his decision making was poor and his alcoholism got worse, so he left.  He said he still had flashbacks and nightmares.  His wife reported that the main problem was alcohol.  Previously, he was in the police force for 13 years, and left in October 2007.  He said he was almost killed in 2003, when a kid shot at him five times.  With regard to military service, he said he was in the Navy for four years, but was not in combat.  The Axis I diagnosis was continuous alcohol dependence, acute alcohol intoxication, PTSD by history, and pain disorder associated with both psychological factors and general medical conditions.  It was noted that he had been out of work, had severe neck pain from a work injury, was having money difficulties and was drinking daily. 

Private medical records from Via Christi Hospital dated in February 2012 reflect that he was treated for suicidal ideation.  It was noted that he reported a long history of depression and history of suicidal thoughts, including when he was a cop.  The Veteran reported that when he was a police officer, he was shot at.  The examiner noted that the Veteran seemed quite proud of the fact the person who shot at him was shot several times and was in prison, after being charged with attempted murder.  He mentioned this several times.  He was transferred to OSH.  The admitting diagnosis was major depressive affective disorder.  The primary diagnosis was acute alcoholic intoxication in alcoholism, continuous use.  The secondary diagnoses were PTSD and benign essential hypertension. 

Private medical records dated in February 2012 from Comcare reflect that the Veteran had been referred for treatment by Via Christi, and given a diagnosis of major depressive disorder with psychotic features, but the Veteran felt this was not an accurate diagnosis.  He related that in 2007, he was on the police force and was involved with a shooting, was subsequently required to seek psychiatric care, and was diagnosed with bipolar disorder by an unknown psychiatrist.  He took medications for eight months and then transferred to VA.  He stated that in 2001,  during his first marriage, he began to notice a depressed mood.  He began to self-medicate his feeling of depression with drinking.  He said that currently he had been rapidly alternating between depression and tearful episodes and feeling very happy.  He gave a history of past suicidal ideation at age 13, and thought about drinking antifreeze, and since then had thoughts of death and active ideation.   The Veteran reported that he had lost jobs in the past due to ongoing alcohol use.  The tentative diagnosis was mood disorder NOS, primary diagnosis, major depressive disorder, recurrent, alcohol dependence, and rule out bipolar II disorder.  

Private medical records from Osawatomie State Hospital dated in February 2012 reflect that he was hospitalized for four days for suicidal ideation.  The Axis I diagnoses were major depressive disorder, recurrent, without psychotic features, and alcohol dependence.  

In a January 2013 letter, a VA nurse stated that the Veteran had been treated at a VA mental health clinic since April 2008 for bipolar disorder, most recent episode mixed with psychotic features, recurrent severe major depression with psychotic features, status post suicide attempt, and alcohol dependence.

At his March 2015 Board hearing, the Veteran testified that he first became suicidal during service, and was hospitalized for this in service.  He said that after service he had suicidal thoughts but he did fairly well without hospitalization
until 2006 or 2007, when he was diagnosed with depression.  He said he had been hospitalized for psychiatric symptoms at various hospitals, and contended that his current psychiatric condition began in service.  He stated that he had memory problems.  

In July 2015, the Veteran's representative submitted a private medical opinion in support of the Veteran's claim, and stated that the examiner had reviewed the Veteran's claims file.  By a letter dated in July 2015, L.S., Ed.D., a private psychologist, indicated that she had interviewed the Veteran.  The Veteran reported that he was deployed to the Gulf in 1991, and that although his ship fired some missiles, he never saw the result, nor was his ship ever under fire.  He said that during service, he was only in trouble on one occasion, for falling asleep on duty.  He related that he was a radioman in communications, and began drinking alcohol at age 21 in the Navy.  He said he was distressed by being yelled at in service, and moreover, his girlfriend left him, and he began drinking.  He said that after service, he worked as a police officer from 1994 to 2007, and then became a city bus driver because of his alcohol problems.  He held that position for three years, and then was a milkman for four months, and since then had odd jobs, while still drinking heavily.  The Veteran reported that he was hospitalized for five days in "1992" for depression and suicidal ideation, and was put on medication.  He said he was suicidal at that time due to being teased.  He reported a subsequent hospitalization in 2007.  Dr. S. indicated that she had reviewed the results of the in-service psychological tests performed in 1993, and concluded that these two tests supported a diagnosis of major depression, severe anxiety with very low ego strength, as well as some psychotic symptoms.  She opined that his psychiatric condition was partially related to his time in the service, in that he found the disciplinary methods to be traumatizing, and also felt persecuted for his religious beliefs.  The only Axis I diagnoses given were major depressive disorder, recurrent, severe, with occasional psychotic features, and alcohol dependence in partial remission.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  The Board notes that there have been many inconsistencies in the Veteran's descriptions of his reported psychiatric symptoms throughout the extensive history of this claim, that there have been long periods after service during which the Veteran did not report psychiatric symptoms or receive treatment for same.  There is no evidence that the Veteran has a current diagnosis of PTSD, and thus service connection is not warranted for PTSD.  However, the Veteran now has a current diagnosis of major depressive disorder with psychotic symptoms, as shown by his VA medical records and on private psychological examination in July 2015.

The competent and probative evidence reflects that the Veteran was hospitalized at a VA facility for suicidal ideation in service, and Dr. S. has opined that his 1993 in-service psychological tests support a diagnosis of major depression, severe anxiety with very low ego strength, as well as some psychotic symptoms.  In contrast, the May 2011 VA examiner opined that these same tests were suggestive of a personality disorder.  Service treatment records show that in March 1993, he was diagnosed with occupational difficulty, obsessive compulsive personality traits, and rule out personality disorder.  The psychiatry department found him fit for duty at that time, and he had no subsequent treatment for psychiatric complaints.  On separation examination in 1994, his psychiatric system was listed as normal.  In an April 1994 report of medical history, he denied a history of depression or excessive worry, and nervous trouble of any sort.

The VA examiner opined that the current major depressive disorder was not caused by or a result of his military service, citing relevant service treatment records.  The VA examiner opined that there was no evidence that the Veteran had a major depressive disorder in the military, but he had a situational type of depression, or an adjustment disorder, at that time.  In contrast, Dr. S. opined that his current psychiatric condition (major depressive disorder, with occasional psychotic features) was partially related to his time in the service.

Thus, the Board finds that the evidence is now at least in equipoise as to whether the Veteran has current major depressive disorder with psychotic symptoms that was incurred in service.  Accordingly, the benefit of the doubt rule applies, and the Board concludes that pursuant to pertinent laws and regulations, service connection for an acquired psychiatric disorder (major depressive disorder with psychotic symptoms) is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

The Board finds that service connection is not warranted for any other psychiatric disorder, as there is no competent and credible evidence linking any other psychiatric disorder with service or a service-connected disability.

Hypertension 

The Veteran's service treatment records are negative for pertinent abnormalities with regard to his blood pressure - either in the way of a relevant subjective complaint (notable symptom, etc.) or objective clinical finding (diagnosis, etc.).  On enlistment medical examination in February 1990, the Veteran's blood pressure was 130/70.  

VA medical records from his psychiatric hospitalization in February 1993 are negative for hypertension.  It was noted that a physical examination was essentially within normal limits.

On separation medical examination in April 1994, the Veteran's blood pressure was 122/76.  In an April 1994 report of medical history, the Veteran denied a history of high or low blood pressure.

Post-service medical records on file are negative for hypertension until 2007.

Private medical records from Via Christi Regional Medical Center dated in November 2007 reflect that the Veteran had hypertension.

A November 2009 VA primary care note reflects that the Veteran had current hypertension, which was diagnosed by a VA provider in 2008.

A January 2012 private independent medical evaluation from Dr. M. reflects that the Veteran reported that he was diagnosed with high blood pressure in 2010.

At his March 2015 Board hearing, the Veteran testified that he recalled speaking to a doctor about having hypertension during his psychiatric hospitalization in service.  

After a review of all of the evidence of record, the Board finds that the weight of the competent and credible evidence does not reflect that the Veteran's hypertension was manifested during service or manifested to a compensable degree within one year following discharge from service.  With respect to post- service medical records, private treatment records first document a diagnosis of hypertension in 2007.  Accordingly, the evidence of record does not support a finding of presumptive service connection under 38 C.F.R. § 3.309(a).

The Veteran did not claim that hypertension began in service until filing his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories he previously provided.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Veteran does not contend, and the evidence does not reflect, that he had continuous hypertension symptoms since service, and thus service connection is not warranted on this basis.  See Walker, supra.  In this regard, the Board notes that in his contemporaneous medical history in April 1994, he denied having high blood pressure, and this was not shown on examination at that time.  These prior contemporaneous medical records are more probative than his current assertions.

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension.  The record does not reflect that that Veteran suffered from hypertension during active service or for many years thereafter.

There is no competent and credible evidence of record establishing a link between the Veteran's active service and his current hypertension, or establishing a link between hypertension and a service-connected disability.  Therefore service connection is not warranted. 

Although the Veteran contends that he has hypertension that is related to service, and that this was shown during his psychiatric hospitalization in service, the contemporaneous medical records contradict his assertion.  Moreover, the Board finds that he is not competent to provide a medical opinion linking hypertension with service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue of whether diabetes mellitus was incurred due to claimed herbicide exposure in service, and whether hypertension is related to diabetes fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). As such, the Board accords more weight to the medical evidence than to the Veteran's lay assertions.  Even considering the lay statements by the Veteran with regard to the matters they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection.

Since, for the reasons and bases discussed, the preponderance of the evidence is against the claim for service connection for hypertension, there is no reasonable doubt to resolve in the Veteran's favor, and his claim for service connection for hypertension must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities of the Right Shoulder, Right Biceps, and Neck, and CTS

The Veteran's service treatment records are negative for pertinent abnormalities with regard to his right shoulder, right biceps, wrists, hands, and neck - either in the way of a relevant subjective complaint (notable symptom, etc.) or objective clinical finding (diagnosis, etc.).  

In December 1993, the Veteran was seen for complaints of vomiting, stomach and back pain; the diagnosis was gastroenteritis.

On separation medical examination in April 1994, the Veteran's spine, upper extremities, and neurologic system were listed as normal.  In an April 1994 report of medical history, the Veteran denied a history of swollen or painful joints, arthritis, rheumatism or bursitis, painful or "trick" shoulder or elbow, recurrent back pain, and neuritis.

Post-service medical records are negative for these claimed conditions until 2011, several years after separation from service.  

Private medical records from Kansas University School of Medicine dated in January 2012 reflect that the Veteran was admitted for depression.  He said he was hurt on the job in December, and he resigned and filed for worker's compensation.  He said he had pain from his shoulders to his hands in both upper extremities.  With regard to his work history, he related that he worked as milkman delivery person for four months, and tore muscles in his arms.  It was noted that he had been out of work, had severe neck pain from a work-related injury, and was having money difficulties. 

A January 2012 independent medical evaluation from P.A.M., MD, reflects that the Veteran reported that he incurred injuries to his shoulders and neck while at work in August 2011.  According to the claimant, he was doing deliveries and felt a sharp tearing feeling in his right shoulder after lifting a 25 to 30-pound crate of milk.  He states that he reported his injury to his employer and went to the VA hospital the next day.  He said that a couple weeks after his right shoulder injury, he started feeling pain in his left shoulder and neck.  He denied specific injury to his left shoulder or neck, and states that his job was mostly repetitive in nature. In October 2011 an X-ray study of the cervical spine showed straightening of the normal cervical lordosis with early degenerative change at C5-C6 and possible trace posterior listhesis of C5 on C6.  No acute bony abnormality was identified. In December 2011, he was seen by Dr. K., where he was diagnosed with, strain/injury of the right shoulder.  A December 2011 X-ray study of the right shoulder was negative.  A December 2011 magnetic resonance imaging (MRI) scan of his right shoulder showed findings suggestive of rotator cuff tendinopathy involving the supraspinatus tendon near the insertion; a partial tear could not be entirely excluded.  He did not have any specific complaints regarding his bilateral wrists.  Currently, he complained of constant bilateral shoulder pain, and stiffness and pain in his neck.  Dr. M. noted that the Veteran denied any significant injury to his neck and bilateral shoulders prior to his work related injury sustained in August 2011 while employed at a dairy.   He states that after this work-related injury he was told at the VA Hospital that he has arthritis in his neck. Chris admits that he used to be a smoker but quit recently.  Dr. M. noted that a January 2012 X-ray study of the cervical spine was unremarkable.  Dr. M. indicated the following diagnostic impressions:  neck pain, with signs and symptoms of radiculopathy, myofascial pain syndrome of the bilateral shoulder girdles extending into the base of the neck, bilateral carpal tunnel syndrome referring pain to the shoulders, and right shoulder strain.  Dr. M. opined that the Veteran's current diagnoses were within all reasonable medical probability a direct result from the work-related injury that occurred in August 2011 while employed at a dairy. 

Dr. M. stated that the Veteran sustained an injury at work and multiple repetitive traumas which resulted in neck and bilateral upper extremity injuries.  He indicated that he had no significant pre-existing injuries that would be related to his medical conditions.  He stated that the Veteran had significant clinical findings that have given him diagnoses consistent with his described injury at work and repetitive traumas.  Dr. M. concluded that under all reasonable medical certainty, the prevailing factor in the development of his condition, was the accident at work, repetitive traumas at work, and the subsequent lack of appropriate treatment. 

Private medical records from Via Christi Hospital dated in February 2012 reflect that the Veteran reported that he lost his job as a milkman due to a worker's compensation issue following an injury to his rotator cuff, which had caused a pinched nerve.  Per his report he had a torn rotator cuff, torn biceps muscle, CTS in both hands, and a pinched nerve in the neck.

An April 2012 VA outpatient treatment record reflects that the Veteran had submitted the above August 2011 private medical record from Dr. M. regarding his work-related injuries, which was copied into his VA medical records.  His treating VA physician noted that she had not been the Veteran's medical provider regarding the above work-related injuries.

A May 2013 VA neurology consult reflects that the Veteran had been referred for possible cervical radiculopathy.  It was noted that the Veteran complained of bilateral shoulder pain, and a computed tomography (CT) scan showed stenosis of the central canal and bilateral foramen. The Veteran reported that he had neck pain for over a year, radiating down his arms to his fingertips.  Nerve conduction studies were performed, and were found to be normal, with no evidence of focal or generalized neuropathy.  The Veteran declined the recommended electromyography (EMG) test.

At his March 2015 Board hearing, the Veteran provided testimony in support of his claims.  With regard to his claims for service connection for disabilities of the right shoulder and right biceps, he stated, "I don't know why that's really in the file.  I know I've had problems with it but I will honestly say that's not service connected at all."  When asked if he wanted to continue to pursue these claims, he stated, "I believe those injuries were a result of things after the service."  See hearing transcript at page 7.  Similarly, with regard to his claim for service connection for a neck disability, he said, "I don't even recall my neck being a service issue at all.  I know I've got a, I know I did a lot of lifting of boxed [sic] etcetera and I know I've got a pinched nerve in the back of my neck but ... that was just one of the injuries that I saw my doctor for."  "...[D]uring service I complained about it but I didn't know I had a pinched nerve until, you know, years after...." See hearing transcript at page 9.  With regard to CTS, he asserted that this was related to carrying things and typing during service.  He denied receiving treatment for this in service and said he dealt with it himself.  He said he was first told he had CTS seven or eight years ago.  He testified that he had wrist symptoms in service and continuously since then.

By a letter dated in July 2015, L.S., Ed.D., a private psychologist, indicated that she had interviewed the Veteran.  The Veteran reported that he had a pinched nerve in his neck that started three years ago, and he had low back pain from carrying a gun as a police officer.

The evidence does not reflect, and the Veteran does not contend, that the claimed right shoulder and right biceps conditions were manifested in service or within the first post-service year.  Instead, he testified that these disabilities began after service.  With regard to the neck and CTS claims, although he currently contends that he had neck and wrist symptoms in service, the preponderance of the evidence of record, including his prior history at service separation, and more recently in July 2015, contradicts this assertion.  As a result, the Board finds that his contentions in this regard are not credible.

Highly probative evidence weighing against the claims includes the January 2012 independent medical evaluation from Dr. M.  The preponderance of the competent medical evidence of record reflects that the current disabilities of the right shoulder, right biceps, and neck, and CTS were all incurred in 2011, many years after service, as a result of a work-related injury.  This medical report is competent, of high probative value, is based on an adequate supporting rationale, and is fully adequate for compensation purposes.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that there is no competent and credible evidence of record linking these claimed disabilities with service or a service-connected disability, or showing that arthritis was manifested in the first post-service year.

Although the Veteran contends that some of these claimed conditions are related to service, he is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the issue of whether cervical radiculopathy, myofascial pain syndrome of the bilateral shoulder girdles, and bilateral CTS are related to service falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  As such, the Board accords significantly more weight to the medical evidence than to the Veteran's lay assertions.  Even considering the lay statements by the Veteran with regard to the matters they are competent to address, the most probative evidence weighs against the claims of entitlement to service connection.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Rating

The Veteran contends that his service-connected pseudofolliculitis barbae (PFB) is more disabling than currently evaluated.  

The RO has rated this disability as noncompensable under Diagnostic Codes 7813-7806.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2014).  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7806, dermatitis or eczema can be rated as disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801-7805); or dermatitis/eczema (7806), dependent on the dominant disability.  Under Diagnostic Code 7813, dermatophytosis (including tinea corporis, tinea capitis, tinea pedis, etc.) is rated as disfigurement of the head, face, or neck, or as scars, or as dermatitis (Diagnostic Code 7806), depending on the predominant disability. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, dermatitis or eczema is evaluated as follows:  a 60 percent rating is warranted for dermatitis or eczema involving more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  If the disability involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent evaluation is to be assigned.  A 10 percent rating is for assignment where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas is affected, or intermittent systemic therapy has been required, such as corticosteroids or other immunosuppressive drugs, for a total duration of less than six weeks during the past 12-month period.  Where less than 5 percent of the entire body or less than 5 percent of exposed areas is affected, and no more than topical therapy has been required during the past 12-month period, a zero percent rating is appropriate. Diagnostic Code 7806.

Service treatment records show that he was diagnosed with PFB and given a shaving waiver.

On VA skin compensation examination in July 2012, the examiner diagnosed folliculitis barbae.  The Veteran reported that he developed a skin rash of the face, with no neck involvement.  He was given a profile from shaving and allowed to clip the facial hair throughout the remainder of his Navy enlistment. He said his face cleared up when he did not shave.  Currently, when and if he shaved too close, the rash returned, but he avoids shaving and always just clips. He used "magic shave " as a depilatory for hair removal that prevents rash.   The examiner indicated that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face or neck.  The examiner indicated that the Veteran did not have any benign or malignant skin neoplasms, no systemic manifestations due to any skin diseases, had not been treated with oral or topical medications in the past 12 months for any skin condition, had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders, had not had any debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis, and had not had any non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.   He did not have any of the following visible skin conditions:  dermatitis, eczema, bullous disorder, psoriasis, skin infections, cutaneous manifestations of collagen-vascular disease, papulosquamous disorder, acne, vitiligo, scarring alopecia, alopecia areata, or hyperhidrosis.  He had no other pertinent physical findings, complications, conditions, signs and/or symptoms related to any of the above conditions.  The examiner opined that the Veteran's skin conditions did not impact his or her ability to work, and indicated that there was no current flare up or rash, and no scars related to folliculitis barbae.  Photos were taken to verify, and are in the claims file. 

The Veteran underwent another VA skin diseases examination in December 2013.  The examiner reviewed the claims file, and noted the history described in the prior compensation examination in July 2012.  Currently, he reported that he has had worsening of the condition about seven months ago when he was required by to closely razor shave by his employer.  He also stated that "magic shave" was starting to burn his face so he discontinued the product.  The diagnosis was pseudofolliculitis barbae.

The examiner opined that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face or neck.  He did not have any benign or malignant skin neoplasms, systemic manifestations due to any skin diseases, and had not been treated with oral or topical medications in the past 12 months for any skin condition.  He also had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  He had no debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis, and no non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months. 

On physical examination, the examiner indicated that the Veteran did not have dermatitis or eczema, or any of multiple other listed visible skin conditions, but did have PFB.  On examination, he had slightly raised areas of small bumps on the lower chin and jaw line, with no scarring. Less than 5 percent of the exposed body area was affected, and less than 5 percent of total body area was affected.   The examiner opined that the Veteran's skin condition did not impact his ability to work.

At his March 2015 Board hearing, the Veteran testified that every time he shaved, it hurt.  He said his condition prevented him from shaving with a sharp razor, and it hurt to touch his face after the ingrown hair grew out and it was pretty painful. 
I've been to the doctor a few times and they told me to just don't shave
is their main thing to tell me.  He was advised not to shave at all and to use a brush on his face in order to get the ingrown hair out.  He denied taking any medication for this condition.  He said the condition was only on his face.

There are no reports of record demonstrating that the Veteran sought treatment for his PFB at any time during the course of this appeal.

Based on the available evidence, the Board concludes that a higher rating for the Veteran's PFB is not warranted.  As already explained, in order to warrant the next higher disability rating of 10 percent under Diagnostic Code 7806, there must be a finding of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Here, though, there is no medical evidence showing that 5 percent or more of the Veteran's exposed areas or of his entire body is affected by his PFB.  There is no evidence of disfigurement of the head, face, or neck, and there also is no medical evidence showing he has ever been prescribed systemic therapy to treat this condition.  As such, a higher rating is not warranted under Diagnostic Codes 7806 or 7813.

The Board also has considered whether a higher disability rating is warranted under another Diagnostic Code.  See Butts v. Brown, 5 Vet. App. 532 (1993). However, as there has been no evidence of benign or malignant neoplasms, Diagnostic Codes 7818 or 7819 are not for application.  There was also no evidence of any scarring or disfigurement during any of the examinations. Therefore, Diagnostic Code 7800, pertaining to disfigurement of the head, face, or neck, and Diagnostic Codes 7801 through 7805, which pertain to scars, are not for application.

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of a higher compensable rating for the Veteran's PFB, and the claim is denied.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

The Board finds that the rating criteria for skin diseases contemplate the Veteran's PFB on appeal.  For the reasons stated above, the Board has concluded that the Veteran's level of impairment is adequately reflected by the assigned schedular rating, and the Board finds that the manifestations of the Veteran's PFB are contemplated in the rating criteria.  There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected PFB and referral for consideration of extraschedular rating is not warranted.


ORDER

The application to reopen a previously denied claim for service connection for bilateral hearing loss is denied.

Service connection for major depressive disorder with psychotic symptoms is granted.

Service connection for other psychiatric disorders, to include PTSD, is denied.

Service connection for hypertension is denied.

Service connection for a right shoulder disability is denied.

Service connection for a right biceps disability is denied.  

Service connection for a neck disability is denied.

Service connection for bilateral CTS is denied.

An increased (compensable) rating for PFB is denied.



REMAND

With regard to the appeal for increased ratings for service-connected right knee disability, the Board finds that a remand is required.

There is relevant information of record that has not yet been considered by the AOJ in the context of this appeal.  A review of the Veteran's electronic Virtual VA file reflects that additional VA medical records were obtained in October 2015, some of which reflect treatment for the Veteran's service-connected right knee disability.  The evidence was received after issuance of the August 2014 supplemental statement of the case.  See 38 C.F.R. § 19.37.

The additional medical evidence is relevant to the claim for an increased rating for a right knee disability, and has not yet been reviewed by the AOJ in the context of this appeal, with issuance of a supplemental statement of the case. Such must be done prior to appellate review, and a remand is required.  See 38 C.F.R. §§ 19.31, 19.37.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the appeal for increased ratings for right knee disabilities with consideration of all additional evidence received since the August 2014 2014 supplemental statement of the case, especially the recently obtained relevant VA medical records.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


